Citation Nr: 1540949	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of lumbar spine degenerative disc disease, rated as 10 percent disabling prior to November 13, 2014.

2.  Evaluation of lumbar spine degenerative disc disease, rated as 40 percent disabling from November 13, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for lumbar spine degenerative disc disease, assigning an initial evaluation of 10 percent disabling.  

In his December 2008 notice of disagreement (NOD), the Veteran sought a disability rating greater than10 percent for the service-connected low back disability.  

The Board denied a disability rating greater than10 percent for the service-connected low back disability in a November 2013 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand filed on behalf of the parties.  The Court vacated the November 2013 Board decision due to the inadequacy of January 2008 and December 2009 VA examinations and ordered the Board to set forth adequate reasons and bases for its findings on all material issues of fact and law presented on the record.  In accordance with the Court's April 2014 order, the Board remanded the current issue for an additional VA examination to be conducted to address the deficiencies noted in the January 2008 and December 2009 VA examinations.

The Veteran filed a notice of disagreement in April 2015 with a January 2015 rating decision denying service connection for a left shoulder condition and increased evaluations for his bilateral knee degenerative joint disease.  The RO has not yet issued a Statement of the Case on the denial of service connection for a left shoulder condition and increased evaluations for his bilateral knee degenerative joint disease.  Manlincon v. West, 12 Vet. App. 238 (1999).


The issue of bilateral femoral nerve radiculopathy has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary in this case.

In accordance with the Court's April 2014 order, the Board remanded the current issue for an additional VA examination to be conducted to address the deficiencies noted in the January 2008 and January 2010 VA examinations.

The Joint Motion notes that neither examiner noted at what point in the range of motion that Appellant suffered from functional loss due to pain. Such a failure renders the examinations inadequate.  See Mitchell, 25 Vet.App at 44 ("Because the examiner failed to address any range-of-motion loss specifically due to pain... the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.").

To adequately portray the functional loss of musculoskeletal disabilities, the examination must not only "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the '[joint] is used repeatedly over a period of time," but should also, if feasible, express any resultant loss in range of motion due to pain and weakness during flareups or with repetitive use in terms of the degree of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App, 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that an examiner must comment on "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain").

In light of the Joint Motion's findings that the January 2008 and January 2010 VA examinations were inadequate for rating purposes, the Board finds that an opinion is needed regarding the degree of functional loss shown by the clinical evidence of record during the period prior to November 13, 2014, the date of the most recent and adequate VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)(quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a VA opinion on whether and at what point during the range of motion testing at the January 2008 and January 2010 VA examinations the appellant experienced any limitation of motion that was specifically attributable to pain.

The examiner is requested to review the claims file and provide an opinion on the resultant loss in range of motion present at the January 2008 and January 2010 VA examinations due to pain and weakness during flare-ups or with repetitive use in terms of the degree of additional range of motion loss.  If the examiner determines that an opinion may not be rendered without resort to mere speculation, the examiner must explain the basis for such an opinion and the physician must clearly identify precisely what facts cannot be determined.

2.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



